Citation Nr: 1036619	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-20 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lumbar spine 
disability, and if so, whether the reopened claim should be 
granted.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability, and if so, whether the reopened claim should be 
granted.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
exposure to herbicides, and if so, whether the reopened claim 
should be granted.  

4.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for residuals of exposure 
to asbestos.


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1961 to June 
1963, from January 1964 to March 1974, and from June 1974 to 
December 1980.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  Although it appears from the Statement of the Case 
that the RO determined that new and material evidence had been 
submitted to reopen the appellant's claims for service connection 
for lumbar spine and left knee disabilities, the Board must 
determine on its own whether new and material evidence has been 
submitted to reopen the claims.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

The Veteran was scheduled for a Board hearing at the RO in August 
2010.  He failed to report for the scheduled hearing without 
explanation.  He has not requested that the hearing be 
rescheduled.  Therefore, his request for a Board hearing is 
deemed to be withdrawn.  

The issues of entitlement to service connection for a psychiatric 
disability, of entitlement to service connection for a disability 
resulting from exposure to asbestos, and the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a disability resulting from 
exposure to herbicides are addressed in the REMAND following the 
order section of this decision.


FINDINGS OF FACT

1.  In an unappealed July 1991 administrative decision, the 
Veteran was denied entitlement to service connection for back 
disability.

2.  The evidence associated with the claims file subsequent to 
the July 1991 administrative decision includes evidence that 
relates to an unestablished fact necessary to substantiate the 
claim, is neither cumulative nor redundant of evidence already of 
record, and raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for a lumbar spine 
disability.

3.  In an unappealed July 1991 administrative decision, the 
Veteran was denied entitlement to service connection for a left 
knee disability.

4.  The evidence associated with the claims file subsequent to 
the July 1991 administrative decision includes evidence that 
relates to an unestablished fact necessary to substantiate the 
claim, is neither cumulative nor redundant of evidence already of 
record, and raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for a left knee 
disability.

5.  Neither a chronic lumbar spine disability nor a chronic left 
knee disability was present until more than one year following 
the Veteran's discharge from active service and neither 
disability is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim 
of entitlement to service connection for a lumbar spine 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

2.   New and material evidence has been received to reopen a 
claim of entitlement to service connection for a left knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  A lumbar spine disability was not incurred in or aggravated 
by active service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  A left knee disability was not incurred in or aggravated by 
active service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by the 
VCAA, it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim of 
the unique character of the evidence that must be presented.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The Board notes that the Veteran has not received notice that 
satisfies the requirements set forth in Kent.  However, the Board 
finds that there is no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  In this regard, as 
discussed below, the Board has determined that new and material 
evidence has been submitted to reopen claims of entitlement to 
service connection for a lumbar spine disability and a left knee 
disability.

The record reflects that the Veteran was mailed letters in August 
2004 and October 2004 advising him of what the evidence must show 
and the respective duties of VA and the claimant in obtaining 
evidence.  In a March 2006 letter, the Veteran was provided 
appropriate notice with respect to the disability-rating and 
effective-date elements of the claims.

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claims, the Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of all 
indicated development the claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision on the 
merits of the claim would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).     

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claims.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment notes have been obtained.  Private medical records are 
on file.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.

The Board acknowledges that the Veteran has not been provided a 
VA examination in response to his claims of entitlement to 
service connection for a lumbar spine disability and for a left 
knee disability.  Additionally, no VA medical opinion has been 
obtained in response to these claims.  VA is obliged to provide a 
VA examination or obtain a medical opinion when: (1) there is 
competent evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there is 
evidence establishing that the Veteran suffered an event, injury 
or disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) the evidence indicates 
that the current disability or symptoms may be associated with 
service or with another service-connected disability, and (4) 
there is not sufficient medical evidence to make a decision.  See 
38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).

In this regard, as discussed below, the evidence of record fails 
to indicate that the Veteran's lumbar spine disability or his 
left knee disability are related to his active service.  
Therefore, the Board finds that the medical evidence currently of 
record is sufficient to decide the claims and no VA examination 
or medical opinion is warranted.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  Accordingly, 
the Board will address the merits of the claim.

Legal Criteria

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).



Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests arthritis to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Claims to Reopen

The Veteran originally filed his claims of entitlement to service 
connection for a back disability and a left knee disability in 
November 1990.  The Veteran failed to report for his scheduled VA 
examination and was denied entitlement to service connection in 
an administrative decision in July 1991.  The Veteran did not 
appeal this decision. 

The evidence of record at the time of the July 1991 
administrative decision included the following: the Veteran's 
STRs, which were negative for treatment for or a diagnosis of 
either a low back disability or a left knee disability; an August 
1989 letter from the Veteran's private physician, Dr. D.S. in 
which the Veteran's physician reported that the Veteran had a 
slip and fall in February 1989, at which time he injured his 
back; and a June 1991 notice indicating that the Veteran had 
failed to report for his scheduled VA examination.   

The evidence that has been received since the July 1991 
administrative decision includes STRs that are not pertinent to 
the claims and the following: the Veteran's statements that he 
has experienced back and left knee pain since active service; 
private treatment records showing that the Veteran was involved 
in a motor vehicle accident (MVA) in June 2000, at which time he 
complained of left knee pain and X-rays of the left knee revealed 
minimal degenerative changes; private treatment records showing 
that the Veteran was involved in another MVA in January 2002 
after which he complained of increased back pain; private 
treatment records showing that the Veteran has been diagnosed 
with degenerative disc disease (DDD) of the lumbar spine and that 
he has continued to seek treatment for chronic back pain; and VA 
Medical Center treatment records from January 1997 to May 2009, 
which show that the Veteran has complained of and received 
treatment for chronic pain in his lower back and left knee and 
that the Veteran has been diagnosed with left knee arthritis.   

The Board finds that the Veteran's statements that he has 
experienced back and left knee pain since his active service and 
the medical evidence showing that the Veteran has both a lower 
back disability and a left knee disability is new and material.  
In this regard the Board notes that it is not cumulative or 
redundant of the evidence previously of record.  Moreover, it is 
sufficient to raise a reasonable possibility of substantiating 
the claims.  Accordingly, reopening of the claims for entitlement 
to service connection for a lumbar spine disability and a left 
knee disability is in order.



Service Connection for a Lumbar Spine Disability

A review of the Veteran's STRs is negative for treatment for or a 
diagnosis of a low back disability while the Veteran was in 
active service.  They do show that the Veteran was treated for 
upper back pain in October 1977 and was found to have a mild 
muscle strain at that time.  At his January 1980 separation 
examination, the Veteran's spine was noted to be clinically 
normal upon physical examination and there was no notation on the 
separation examination report indicating that the Veteran had a 
back or spine disability at the time of his separation.  

A review of the Veteran's post-service medical records shows that 
VA received an August 1989 statement from one of the Veteran's 
private physician's, Dr. D.S.  In his statement, Dr. D.S. 
reported that the Veteran had a slip and fall accident in 
February 1989, at which time he reported that it felt like 
something in his back had shifted.  The Veteran had also reported 
that shortly after his slip and fall, he began to experience pain 
in his back with a burning sensation in both anterior thighs.  X-
rays taken at that time revealed narrowing of the L5-S1 disc 
space with sclerosis along the margins.  The X-rays also revealed 
some changes at L4-5, but not as severe as the changes at L5-S1.  
He also had arthritic changes at the L2-3 and L3-4 levels.  The 
Veteran was diagnosed with DDD of the lumbosacral spine at that 
time.  Dr. D.S. also reported that the Veteran's back disability 
was reasonably static and while not expected to worsen at a rapid 
rate, was also not expected to get better very quickly.  The 
Board notes that Dr. D.S. did not indicate in this letter that 
the Veteran had ever reported experiencing back pain prior to his 
February 1989 slip and fall accident.  

Also of record is post-service medical evidence which shows that 
the Veteran further injured his back when he was involved in an 
MVA in January 2002, well after his separation from active 
service.

There is no medical evidence supporting a finding that the 
Veteran had arthritis of the lumbar spine within one year 
following his discharge from service or that his current lumbar 
spine disability is etiologically related to his active service.

While the Veteran is competent to state that his low back 
symptoms started in service and continued thereafter, the Board 
has not found the Veteran's account to be credible.  The 
Veteran's statements are self serving and inconsistent with the 
service records showing that he was found to have no lumbar spine 
disability and that his lumbar spine was normal at the time of 
his discharge from service.  Furthermore, although he filed a 
claim for VA compensation in December 1980, he did not claim 
entitlement to service connection for a back disability at that 
time.  He did not file a claim for service connection for a back 
disability until October 1990, almost 10 years following his 
discharge from service and after sustaining a back injury in 
February 1989.  Moreover, his current contentions are 
inconsistent with the history provided for clinical purposes to 
his private physician in February 1989 when he reported injuring 
his back shortly before being seen by the physician and did not 
give a history of back symptoms in service or a continuity of 
back symptoms since his discharge from service.  

Therefore, the Board finds that the preponderance of the evidence 
is against the claim.  Accordingly, entitlement to service 
connection for a lumbar spine disability is not warranted.

Service Connection for a Left Knee Disability

A review of the Veteran's STRs is negative for treatment for or a 
diagnosis of a left knee disability while the Veteran was in 
active service.  Additionally, at the time of his separation 
examination in January 1980, both the Veteran's lower extremities 
were noted to be clinically normal upon examination and there was 
no notation on the separation examination report indicating that 
the Veteran had a left knee disability at the time of his 
separation.  

A review of the post-service medical records shows that the 
Veteran was seen in March 1998 with complaints of left knee pain 
for the previous three days.  At that time, he reported that he 
had sustained a left knee injury in 1968, but did not elaborate 
upon the circumstances surrounding the reported injury.  
Additionally, the Veteran denied experiencing any recent knee 
injury or pain prior to the reports of pain in March 1998.  
Additionally, the Veteran sustained further injury to his knee in 
a June 2000 MVA.  

With regard to the Veteran's claimed knee injury in 1968, there 
is no corroborating evidence of record that the Veteran sustained 
a left knee injury while in active service.  The Veteran has not 
provided details regarding the claimed knee injury.  
Additionally, as noted above, the post-service medical records 
fail to show that the Veteran ever reported experiencing left 
knee pain prior to his March 1998 treatment when he reported only 
a three-day history of knee pain.      

There is no medical evidence showing that the Veteran had 
arthritis of the left knee within one year following his 
discharge from service or that his current left knee disability 
is etiologically related to his active service.

Again, while the Veteran is competent to report symptoms, the 
Board is not required to accept his account.  To the extent that 
the Veteran is claiming that he has had chronic knee pain since 
an injury sustained in service, the Board has not found the 
Veteran's account to be credible.  Such an account is 
inconsistent with the STRs showing no evidence of a left knee 
disability and that the Veteran's left knee was found to be 
normal at the time of his discharge from service.  Furthermore, 
in his December 1980 claim for VA compensation, he did not claim 
entitlement to service connection for a left knee disability.  In 
fact, he did not file a claim for service connection for a left 
knee disability until October 1990, almost 10 years following his 
discharge from service.  Moreover, when he initially sought 
treatment for a left knee disability in March 1998, more than 17 
years following his discharge from service, he only gave a three-
day history of left knee symptoms. 

Therefore, the Board finds that the preponderance of the evidence 
is against the claim.  Accordingly, entitlement to service 
connection for a left knee disability is not warranted. 





ORDER

The Board having determined that new and material evidence has 
been presented, reopening of the claim of entitlement to service 
connection for a lumbar spine disability is granted.

The Board having determined that new and material evidence has 
been presented, reopening of the claim of entitlement to service 
connection for a left knee disability is granted.

Entitlement to service connection for a lumbar spine disability 
is denied.

Entitlement to service connection for a left knee disability is 
denied.


REMAND

The Board finds that additional development is required before 
the Veteran's remaining claims on appeal are decided.

As a preliminary matter, the Board notes that the Veteran 
submitted a statement in June 2005 that the Board has found to be 
a timely notice of disagreement with a March 2005 rating decision 
denying entitlement to service connection for residuals of 
exposure to herbicides.  There is no record that the originating 
agency has provided the Veteran with a Statement of the Case in 
response to this notice of disagreement.  Because the notice of 
disagreement placed the issue in appellate status, the matter 
must be remanded for the originating agency to issue a Statement 
of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Additionally, with regard to the Veteran's claim of entitlement 
to service connection for a disability resulting from exposure to 
herbicides, the Board notes that the Veteran originally filed his 
claim for this benefit in November 1990.  In a July 1991 
administrative decision, the Veteran was denied entitlement to 
service connection.  In August 2004, the Veteran reported to VA 
that he served in the Republic of Vietnam during the Vietnam War.  
This appears to have been taken as a claim of entitlement to 
service connection for exposure to herbicides.  In a March 2005 
rating decision, the RO continued the previous denial of the 
Veteran's claim.  As noted above, VA received the Veteran's 
notice of disagreement with the March 2005 rating decision in 
June 2005.   

As noted above, the Court held that because the terms "new" and 
"material" in a new and material evidence claim have specific, 
technical meanings that are not commonly known to VA claimants, 
when providing the notice required by the VCAA, it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of the evidence that must be presented.  Kent, 20 Vet. App. 1, 9-
10.

The Board finds that the July 1991 administrative decision 
denying the Veteran entitlement to service connection for 
exposure to herbicides is a final denial as the Veteran did not 
file a timely notice of disagreement with that action.  
Therefore, in response to his claim to reopen in August 2004, the 
Veteran should have been provided notice with respect to the 
requirements to reopen a previously disallowed claim of 
entitlement.  However, the Board notes that the Veteran has not 
received notice that satisfies the requirements set forth in 
Kent.

With regard to the Veteran's claim of entitlement to service 
connection for a disability resulting from exposure to asbestos 
in service, a review of the record shows that the Veteran was 
never sent the appropriate asbestos questionnaire asking him to 
tell VA about his exposure during active service.  A denial of 
this claim without completion of this development is in violation 
of the VCAA.  Therefore, the Veteran must be sent appropriate 
notice with regard to his claim of entitlement to service 
connection for a disability resulting from exposure to asbestos. 

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the U. S. Court of Appeals for Veterans Claims found that 
an appellant's claim for service connection for posttraumatic 
stress disorder (PTSD) should have been construed more broadly by 
VA as a claim for service connection for any mental disability.  
The Court noted that the claimant was not competent to diagnose a 
particular psychiatric disability, such as PTSD, but that he was 
competent to describe his mental symptoms.  Id. at 4-5, citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that 
the evidence submitted in support of the claim showed that the 
appellant had been diagnosed with psychiatric disabilities other 
than PTSD and that these disabilities arose "from the same 
symptoms for which he was seeking benefits."  Id. at 9.  The 
Court held that, in construing a claim, the Board must consider 
any disability, "that may reasonably be encompassed by several 
factors including: the claimant's description of the claim; the 
symptoms the claimant describes; and the information the claimant 
submits or that the Secretary obtains in support of the claim."  
Id. at 5. 

A review of the Veteran's STRs shows that at his separation 
examination in January 1980, it was noted that the Veteran had 
chronic depression.  Additionally, a review of the Veteran's VA 
Medical Center post-service treatment records shows that the 
Veteran has been diagnosed with depression not otherwise 
specified (NOS).  

In light of the Court's decision and evidence of record showing 
that the Veteran has been diagnosed with depression, the Board 
will construe the Veteran's claim as one for entitlement to 
service connection for a psychiatric disorder, to include PTSD.

The Board notes that there is no evidence of record showing that 
the Veteran has been diagnosed with PTSD.  However, VA has 
received several PTSD stressor statements from the Veteran.  In 
these statements the Veteran has reported various stressors 
related to his service in the Republic of Vietnam, to include 
living in constant fear for his life.  In addition to the Vietnam 
service stressors, in an April 2006 statement, the Veteran 
reported being physically assaulted by his sergeant.  The Veteran 
reported that he would dream about ways to get rid of his 
sergeant and believed that his sergeant also spent time thinking 
of ways to kill the Veteran before he could return to the United 
States upon completion of his service in the Republic of Vietnam.  
It is the Veteran's belief that his sergeant never meant for him 
to return from the Republic of Vietnam alive.

There has been no attempt at verification of the Veteran's 
stressors, to include his report of personal assault.  
Additionally, the Veteran has not been provided with appropriate 
notice with respect to the evidentiary requirements of proving 
PTSD as a result of a personal assault.

In June 2006, the Veteran was afforded a VA psychiatric 
examination.  The examiner reported that a review of the 
Veteran's mental health treatment records had been completed.  At 
that time, the VA examiner diagnosed the Veteran with 
benzodiazepine dependence in partial remission.  The examiner 
reported that apart from the benzodiazepine dependence, the 
Veteran's presentation at the interview did not meet the criteria 
for any specific DSM-IV disorder.  The examiner reported that the 
Veteran gave the impression of being goal-directed with vague and 
circumstantial speech and that the interview did not produce a 
valid result.  The examiner also reported that during the 
interview the Veteran reported symptoms from most diagnostic 
criteria, but that he was generally relaxed and friendly.  

The Board notes that the VA examiner failed to account for the 
fact that the Veteran had been diagnosed with depression by his 
mental health counselor at the VA Medical Center.  Additionally, 
the VA examiner failed to account for the fact that the Veteran 
was noted to have chronic depression at the time of his 
separation examination in January 1980.  Therefore, this 
examination report is inadequate for adjudication purposes.  

Additionally, there is some indication in the Veteran's STRs that 
his psychiatric symptoms may be a result of dealing with his 
migraine headaches.  The Board notes that the Veteran is service-
connected for migraine headaches.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Therefore, the Board finds that the Veteran should be afforded a 
VA examination to determine the nature and etiology of any 
currently present acquired psychiatric disorders, to include 
PTSD.  If the Veteran is found to have a psychiatric disorder, to 
include PTSD, due to personal assault, the RO should undertake 
appropriate development to attempt verification of the Veteran's 
claimed personal assault stressor.  

Additionally, current VA Medical Center treatment records, to 
include mental health records, should be obtained.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.	The RO should provide the Veteran and his 
representative with notice in compliance 
with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b), to specifically include 
notice that is in compliance with Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006) 
with regard to the issue of whether new 
and material evidence has been received to 
reopen a claim of entitlement to service 
connection for residuals of herbicide 
exposure.

2.	The RO should provide the Veteran and his 
representative with a Statement of the 
Case on the issue of entitlement to 
service connection for residuals of 
herbicide exposure.  It should also inform 
the Veteran of the requirements to perfect 
an appeal with respect to this issue.  If 
the Veteran perfects an appeal, the RO 
should ensure that all indicated 
development is completed before the case 
is returned to the Board.  

3.	The RO should provide the Veteran with the 
appropriate asbestos questionnaire and 
request him to complete and return it.  

4.	Then, the RO should undertake appropriate 
development to obtain any pertinent 
evidence identified, but not provided by 
the Veteran, to include any pertinent VA 
or private treatment records that are not 
already of record.  If it is unable to 
obtain any such evidence, it should so 
inform the Veteran and his representative 
and request them to submit the outstanding 
evidence.

5.	Then, the Veteran should be afforded a VA 
examination by a psychiatrist or 
psychologist, other than the June 2006 VA 
examiner, to determine the nature and 
etiology of any currently present acquired 
psychiatric disorders, to include PTSD.  
The claims files must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the examination results and a 
review of the record, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the Veteran has PTSD due to one or more 
claimed stressors.  

If the Veteran is found to have any other 
psychiatric disorder, to include 
depression, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that it is 
etiologically related to the Veteran's 
active service or whether it was caused or 
chronically worsened by service-connected 
disability.

The rationale for all opinions expressed 
must be provided.

6.	If the Veteran is found to have PTSD due 
to his claimed personal assault in 
service, the RO should attempt to verify 
the Veteran's personal assault stressor.  
All attempts at verification should be 
included in the claims files.

7.	The RO should undertake any other 
development it determines to be warranted.

8.	Then, the RO should readjudicate the 
Veteran's claims on appeal.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be afforded 
the requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  
      
The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


